Citation Nr: 0635811	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  06-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether the appellant may be recognized as the "helpless 
child" of the veteran, for purposes of entitlement to VA 
death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

According to data obtained by the RO, the veteran served on 
active duty from June 1943 to January 1944.  He died in 
October 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the RO.  In 
September 2006, the appellant and his wife testified at a 
hearing before the undersigned, conducted via video 
conference.  A transcript of that hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  The appellant married in January 1997.

2.  The appellant filed a claim for VA death pension benefits 
in March 2001.

3.  The appellant does not allege that his 1997 marriage is 
void, or that it has been annulled or otherwise terminated.


CONCLUSION OF LAW

The appellant cannot be recognized as the "helpless child" 
of the veteran, for purposes of entitlement to VA death 
pension benefits.  38 U.S.C.A. §§ 101, 1542 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.55, 3.57, 3.950 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish eligibility for VA death 
pension benefits as the "helpless child" of the veteran.  
He acknowledges that he is married.

Under the law, VA is required to pay death pension benefits 
to a "child" of a deceased veteran, provided that certain 
conditions are met.  38 U.S.C.A. § 1542 (West 2002).  With 
exceptions not here applicable, current law provides, in 
pertinent part, that a person may not establish status as a 
"child," whether "helpless" or otherwise, if that person 
is married, unless the marriage is void; has been annulled; 
or was terminated prior to November 1, 1990.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. §§ 3.55(b), 3.57, 3.950 
(2006).

In the present case, the Board finds the appellant's claim 
must be denied as a matter of law.  The evidence clearly 
shows that the appellant married in January 1997-well before 
he filed his March 2001 claim for benefits-and he does not 
allege that his marriage is void, or that it has been 
annulled or otherwise terminated.  Under these circumstances, 
as outlined above, his claim cannot be granted.

The Board is sympathetic to the appellant's need for support, 
and acknowledges his wife's testimony to the effect that she 
and the appellant were married, at least in part, in order to 
create a legal relationship that would allow her to serve as 
his guardian.  However, the law provides no exception that 
would allow for an award under such circumstances.  Simply 
put, there is no authority in the law for payment of VA death 
pension benefits under the facts that have been presented.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The appeal is denied.



____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


